
	

115 HR 7123 IH: Uyghur Human Rights Policy Act of 2018
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 7123
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2018
			Mr. Smith of New Jersey (for himself, Mr. Suozzi, Mr. McCaul, Ms. Kaptur, Mr. Chabot, Mr. Sherman, Mrs. Comstock, Mr. Connolly, Mr. Hultgren, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Intelligence (Permanent Select), and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To condemn gross human rights violations of ethnic Turkic Muslims in Xinjiang, and calling for an
			 end to arbitrary detention, torture, and harassment of these communities
			 inside and outside China.
	
	
 1.Short titleThis Act may be cited as the Uyghur Human Rights Policy Act of 2018. 2.Statement of purposeThe purpose of this Act is to direct United States resources to address gross violations of universally recognized human rights, including the mass internment of over 1,000,000 Uyghurs and other predominately Muslim ethnic minorities in China and the intimidation and threats faced by United States citizens and legal permanent residents.
 3.Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives.
 4.FindingsCongress makes the following findings: (1)The Government of the People’s Republic of China (PRC) has a long history of repressing approximately 13,000,000 Turkic, moderate Sunni Muslims, particularly Uyghurs, in the nominally autonomous Xinjiang region. These actions are violations of international treaties and covenants to which the People's Republic of China is a party, including the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights.
 (2)In recent decades, central and regional Chinese government policies have systematically discriminated against Uyghurs, ethnic Kazakhs, and other Muslims in Xinjiang by denying them a range of civil and political rights, including the freedoms of expression, religion, movement, and due process, among others.
 (3)Increased unrest in the Xinjiang region as a result of the central government’s severe repression is used in Orwellian fashion by the Government of the People’s Republic of China as evidence of terrorism and separatism and as an excuse for further disproportionate response.
 (4)In 2014, Chinese authorities launched their latest Strike Hard against Violent Extremism campaign, in which the pretext of wide-scale, internationally linked threats of terrorism were used to justify pervasive restrictions on, and gross human rights violations of, the ethnic minority communities of Xinjiang.
 (5)Those policies included— (A)pervasive, high-tech surveillance across the region, ranging from the arbitrary collection of biodata, including DNA samples from children, without their knowledge or consent;
 (B)the use of QR codes outside homes to gather information on how frequently individuals pray; (C)facial and voice recognition software and predictive policing databases; and
 (D)countless checkpoints across the region to control movement, all in a context with no enforceable privacy rights.
 (6)(A)The August 2016 transfer of former Tibet Autonomous Region Party Secretary Chen Quanguo to become the Xinjiang Party Secretary prompted an acceleration in the crackdown across the region.
 (B)Local officials in Xinjiang have used chilling political rhetoric to describe the purpose of government policy including eradicating tumors and spray[ing] chemicals on crops to kill the weeds.
 (C)Uyghurs are forced to celebrate Chinese cultural traditions, such as Chinese New Year, and unique Uyghur culture is facing eradication due to state control over Uyghur cultural heritage, such as muqam and meshrep, and due to elimination of the Uyghur language as a medium of instruction in Xinjiang schools and universities.
 (7)In 2017, credible investigations found that family members of Uyghurs living outside of China had gone missing, that Chinese authorities were pressuring those outside the country to return, and that individuals were being arbitrarily detained in large numbers.
 (8)There is ample credible evidence provided by scholars, human rights organizations, journalists, and think tanks substantiating the establishment by Chinese authorities of political reeducation camps, for which there is no legal basis.
 (9)Chinese security forces have never been held accountable for credible reports of mass shootings in Alaqagha (2014), Hanerik (2013), and Siriqbuya (2013), as well as the extrajudicial killings of Abdulbasit Ablimit (2013) and Rozi Osman (2014).
 (10)Independent organizations conducted interviews and received testimonies from Kayrat Samarkan and Omir Bekali, along with others who had been detained in such facilities, who described forced political indoctrination, torture, uncertainty as to the length of detention, humiliation, and denial of religious, cultural, and linguistic freedoms, and confirmed that they were told by guards that the only way to secure release was to demonstrate sufficient political loyalty. Uyghurs Muhammed Salih Hajim (2018), Yaqupjan Naman (2018), Abdughappar Abdujappar (2018), Ayhan Memet (2018), Abdulreshit Seley Hajim (2018), Nurimangul Memet (2018), Adalet Teyip (2018), Abdulnehed Mehsum (2017), Hesen Imin (2017), Sawut Raxman (2017), Tursungul (2015), Memet Ibrahim (2015), and Perhat Mollahun (2013) died while in the custody of the Chinese authorities without proper investigation of the circumstances.
 (11)Uyghurs and Kazakhs, who have now obtained permanent residence or citizenship in other countries, attest to receiving threats and harassment from Chinese officials.
 (12)Under pressure from the Government of the People's Republic of China, countries have forcibly returned Uyghurs to China in violation of the non-refoulement principle and their well-founded fear of persecution. States returning Uyghurs include Egypt (2017), the United Arab Emirates (2017), Malaysia (2011, 2013), Thailand (2011, 2015); Laos (2010); Burma (2010); Cambodia (2009); Vietnam (2014); Kazakhstan (1999, 2001, 2003, 2006); Uzbekistan (2007), Tajikistan (2011), Pakistan (2003, 2009, 2011), Nepal (2002), India (2016).
 (13)Six journalists for Radio Free Asia’s Uyghur service have publicly detailed abuses their family members in Xinjiang have endured in response to their work exposing abusive policies across the region.
 (14)Several United States-based companies are conducting business with Xinjiang authorities with unclear due diligence as to how their business operations may create or contribute to human rights violations.
 (15)The Government of the People’s Republic of China is increasingly investing in the Belt and Road Initiative across Xinjiang and throughout Central Asia, extending its influence through organizations such as the Shanghai Cooperation Organization without regard to the political, cultural, or linguistic rights of ethnic minorities.
 (16)The Secretary of State, Congressional-Executive Commission on China, Tom Lantos Human Rights Commission, and individual members of the executive branch and Congress have all expressed growing concern regarding the pervasive human rights abuses across Xinjiang and the political reeducation camps.
 (17)In August 2018, the United Nations Committee to Eliminate Racial Discrimination challenged the Government of the People’s Republic of China over abuses in Xinjiang, including the establishment of mass arbitrary detention camps.
 (18)In September 2018, newly appointed United Nations High Commissioner for Human Rights Michele Bachelet noted in her first speech as High Commissioner the deeply disturbing allegations of large-scale arbitrary detentions of Uighurs and other Muslim communities, in so-called re-education camps across Xinjiang.
 (19)Between August and September 2018, Chinese authorities responded to these allegations by either flatly denying them or insisting that the facilities are vocational training centers.
 (20)On September 18, 2018, the Washington Post wrote, At stake is not just the welfare of the Uighurs, but also whether the technologies of the 21st century will be employed to smother human freedom.
 (21)Experts have described the Xinjiang region as a police state to rival North Korea, with a formalized racism on the order of South African apartheid and the repression in the Xinjiang region as a slow motion Tiananmen.
 5.Sense of CongressIt is the sense of Congress that— (1)the President should condemn abuses against Turkic Muslims by Chinese authorities in Xinjiang and call on Chinese President Xi Jinping to recognize the profound abuse and likely lasting damage of China’s current policies, and immediately close the political reeducation camps, lift all restrictions on internationally guaranteed human rights across the region, and allow for reestablishment of contact between those inside and outside China;
 (2)the United States Government should develop a strategy to support the United Nations High Commissioner for Human Rights and numerous United Nations Special Rapporteurs’ urgent calls for immediate and unfettered access to Xinjiang, including the political reeducation camps;
 (3)the Secretary of State should consider the establishment of a new position within the Department of State, the United States Special Coordinator for Xinjiang, who will coordinate diplomatic, political, public diplomacy, financial assistance, sanctions, counterterrorism, and security resources within the United States Government to respond to the gross violations of universally recognized human rights occurring in the Xinjiang region, including by addressing the mass detentions of Uyghurs and other predominantly Muslim ethnic minorities, the deployment of technologically advanced surveillance and police detection methods, and the counterterrorism and counter-radicalism claims used to justify the policies of the Government of the People's Republic of China in Xinjiang Province;
 (4)if the objectives of the Special Coordinator position described in paragraph (3) are accomplished, the Secretary of State may terminate the position, but must inform the appropriate congressional committees 45 days before the termination;
 (5)the Secretary must consult with the chairman and ranking minority members of the appropriate congressional committees prior to the designation of the Special Coordinator;
 (6)the Secretary of State should consider the applicability of existing authorities, including the Global Magnitsky Act (subtitle F of Public Law 114–328), to impose targeted sanctions on members of the Government of the People’s Republic of China, the Chinese Communist Party, and state security apparatus, including Xinjiang Party Secretary Chen Quanguo and other officials credibly alleged to be responsible for human rights abuses in Xinjiang and elsewhere;
 (7)the Secretary of State should fully implement the provisions of the Frank Wolf International Religious Freedom Act (Public Law 114–281) and consider strategically employing sanctions and other tools under the International Religious Freedom Act (22 U.S.C. 6401 et seq.) and to employ measures required as part of the Country of Particular Concern (CPC) designation for the Government of the People's Republic of China that directly address particularly severe violations of religious freedom;
 (8)the Secretary of Commerce should review and consider the prohibition on the sale or provision of any United States-made goods or services to any state agent in Xinjiang, and add the Xinjiang branch of the Chinese Communist Party, the Xinjiang Public Security Bureau, and the Xinjiang Office of the United Front Work Department, among others, to the entities list administered by the Department of Commerce;
 (9)the Secretary of State should explore appropriate mechanisms to establish a voluntary database to which United States citizens or permanent family members of the Uyghur diaspora can provide details about missing family members, with a view towards pressing for accountability, and take appropriate measures to expedite the asylum claims of Uyghurs, Kazakhs, and other Turkic Muslim minorities;
 (10)United States companies and individuals selling goods or services or otherwise operating in Xinjiang should take steps, including in any public or financial filings, to publicly assert that their commercial activities are not contributing to human rights violations in Xinjiang or elsewhere in China;
 (11)the Federal Bureau of Investigation and appropriate United States law enforcement entities should track and take steps to hold accountable officials from China who harass, threaten, or intimidate United States citizens and legal permanent residents, including Turkic Muslims, Uyghur-Americans, Chinese-Americans, and Chinese nationals legally studying or working in the United States;
 (12)the Secretary of State should work with traditional United States allies and partners to take similar steps and coordinate closely on targeted sanctions and visa restrictions; and
 (13)the work of Radio Free Asia’s Uyghur language service should be commended for providing a detailed and accurate account of current events facing Uyghurs and other ethnic minorities in China despite efforts by the Government of the People's Republic of China to intimidate their reporting through threats and detention of family members living in China.
			6.National security report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, shall provide to the appropriate congressional committees a classified and unclassified report to assess regional security threats posed by the crackdown across Xinjiang and the frequency with which Central and Southeast Asian governments are forcibly returning Turkic Muslim refugees and asylum seekers.
 (b)AnnexThe report required under subsection (a) shall include an annex with a list of all Chinese companies involved in the construction or operation of the “political education” camps, or the provision or operation of surveillance technology or operations, across Xinjiang.
 7.Report on stopping intimidation of citizens and residents of the United StatesNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in consultation with the Secretary of State, shall provide a report to the appropriate congressional committees that outline efforts to provide information to and protect United States citizens and residents, including ethnic Uyghurs and Chinese nationals legally studying or working temporarily in the United States who have experienced harassment as described under section 5(9).
 8.Report on public diplomacyNot later than 120 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the appropriate congressional committees a report that—
 (1)describes the current status and reach of United States broadcasting to the Xinjiang region and Uyghur speaking communities globally, barriers to the free flow of news and information to these communities, and, if appropriate, detailed technical and fiscal requirements necessary to increase broadcasting and other media to these communities globally;
 (2)describes efforts to intimidate Radio Free Asia and Voice of America reporters reporting on human rights issues in the People's Republic of China; and
 (3)in consultation with the Global Engagement Center at the Department of State, describes and assesses disinformation and propaganda by the Government of the People's Republic of China or other members of the Shanghai Cooperation Organization targeting Uyghur communities globally and efforts to downplay gross violations of universally recognized human rights occurring in the Xinjiang region.
			9.Annual report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, after consulting relevant civil society organizations, shall submit to the appropriate congressional committees and make available on the website of Department of State an interagency report that includes—
 (1)an assessment of the number of individuals detained in political reeducation camps and conditions in the camps for detainees in the Xinjiang region, including whether detainees endure torture, forced renunciation of faith, or other mistreatment;
 (2)a description, as possible, of the methods used by People's Republic of China authorities to “reeducate” Uyghur detainees as well as the People's Republic of China agencies in charge of reeducation;
 (3)an assessment of the number of individuals being arbitrarily detained, including in pretrial detention centers and prisons;
 (4)an assessment of the level of access People's Republic of China authorities grant to diplomats, journalists, and others to the Xinjiang region and a description of measures used to impede efforts to monitor human rights conditions in the Xinjiang region;
 (5)an assessment of the repressive surveillance, detection, and control methods used by People's Republic of China authorities in the Xinjiang region, and a list of individuals who hold senior leadership positions and are responsible for high-tech policing, mass incarceration, and reeducation efforts targeting Uyghur and other predominately Muslim ethnic minorities in the Xinjiang region; and
 (6)a description of United States diplomatic efforts to address the gross violations of universally recognized rights in the Xinjiang region, including in multilateral institutions and through bilateral relations with the People's Republic of China, the nations of the Organization of Islamic Cooperation (OIC), and other countries.
 (b)TerminationThe Secretary of State may terminate the report required under subsection (a) if the Secretary determines that the gross violations of universally recognized human rights and mass detention of Uyghurs and other predominately Muslim ethnic minorities has ended in the Xinjiang region.
			
